*421Judgment, Supreme Court, Bronx County (Darcel D. Clark, J.), rendered May 22, 2009, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, both orally and in writing (see People v Lopez, 6 NY3d 248 [2006]), and we have considered and rejected defendant’s arguments to the contrary. Accordingly, review of defendant’s constitutional challenge to his continued prosecution for first-degree manslaughter following the reversal of his depraved-indifference murder conviction (10 NY3d 523 [2008]) is foreclosed by the waiver (see People v Muniz, 91 NY2d 570 [1998]).
In addition to being waived, the issue of whether it was constitutionally permissible, under the circumstances of this case, to reprosecute defendant for intentional manslaughter was resolved, on the merits, by the Court of Appeals in connection with defendant’s CPLR article 78 proceeding (Matter of Suarez v Byrne, 10 NY3d 523 [2008]). Accordingly, defendant’s present claim is barred by the doctrine of res judicata (see People v Di Raffaele, 55 NY2d 234, 243 [1982]). To the extent defendant is making new arguments on the issue of reprosecution, they should have been addressed to the Court of Appeals. Moreover, in addition to being foreclosed by defendant’s appeal waiver, these new arguments are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur — Friedman, J.P., Moskowitz, Richter, Manzanet-Daniels and Gische, JJ.